Citation Nr: 1631987	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  14-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a disability manifested by stiff joints.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel





INTRODUCTION

The Veteran had active military service from October 1980 to February 1981 and from January 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  A low back disability was not noted on service entrance medical examination in August 1980, and there is no clear and unmistakable evidence showing that such a disorder existed prior to service.

2.  A low back disability was not present in service or manifested for several years thereafter and no such disability is due the result of military service.

3.  The probative evidence of record does not demonstrate that the Veteran has a musculoskeletal disability defined by stiff joints. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for establishing entitlement to service connection for a musculoskeletal disability defined by joint stiffness have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's claim for service connection was filed as a fully developed claim pursuant to VA's program to expedite claims.  See January 2013 VA Form 21-526EZ.  The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim, as well as the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  The notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.  Thus, the Board finds that VA's duty to notify has been fully met.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In April 2013, VA provided the Veteran with a back conditions Disability Benefits Questionnaire (DBQ) examination and obtained a medical opinion addressing whether a lumbar spine disability had its onset during, was caused by active service, or was aggravated by active service.  The back conditions DBQ, and opinion is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 30 3, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as arthritis, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Low Back Disability

The Veteran's STRs show that a Report of Medical Examination from August 1980 failed to note any medical problems with the Veteran.  An August 1980 Report of Medical History self-reported by the Veteran, noted that he was in a car accident and suffered a bruised back in 1975.  The Veteran asserted that he felt that he was in good health.  An in-service medical note from November 1980 shows that the Veteran complained of low back pain, stating that he had back pain for about a week.  The medical note shows that the Veteran complained of jumping and experiencing low back pain with complaints of tingling to his right foot.  The Veteran's 1975 motor vehicle accident was noted.  Medical staff noted guarded active range of motion but within normal limits, heel/toe walking, and gait both normal as well.  The Veteran was assessed with low back spasms, and given an ice pack.  An addendum note relayed x-ray findings of loss of body height, and narrowing.  The addendum also indicated that the Veteran was able to return to duty.   

Here, the Board finds that the condition of degenerative disc disease or other disability of the lumbar spine was not noted upon entry into service.  Although the Veteran reported a prior history of being in a motor vehicle accident, and reported having a back sprain, no relevant disability was noted on the entrance examination.  A preinduction examination containing a vague general history of the occurrence of a car accident with a nonspecific unverified medical history is not a defect noted in an examination report.  See Dawson v. Nicholson, 20 Vet. App. 143 (2005).  Furthermore, the failure to specifically note the disability at issue, degenerative disc disease, and merely noting "a bruised back" is also not sufficient to be "noted".  See Crowe v. Brown, 7 Vet. App. 238   (1994): A recorded "history of" a disorder, in and of itself, is not sufficient to constitute a "noting" under 38 C.F.R. § 3.304(b) ; See also Gahman v. West, 13 Vet. App. 148, 150   (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).  Accordingly, the presumption of soundness applies to the Veteran's degenerative disc disease of the lumbar spine.

The Board finds that the evidence of record, notably the Veteran's STRs does not rise to level of clear and unmistakable evidence, and VA is unable to rebut the presumption of soundness.  See Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).  The Board notes that the May 2013 VA examiner concluded that the Veteran's claimed back disability, clearly and unmistakable existed prior to service, and was clearly and unmistakably not aggravated by service; however, the determination of a preexisting injury is a legal determination, and the Board assigns the opinion low probative value to the issue of preexistence. As a result, the issue before the Board now turns to one of direct service incurrence; specifically, whether it is at least as likely as not that the Veteran's current degenerative disc disease of the lumbar spine is etiologically related to his service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012).

Available service treatment records are negative for a diagnosis of degenerative joint disease or arthritis, and there is also no medical evidence of degenerative joint disease or arthritis within the one year presumptive period after either period of service.  Thus the Veteran is not entitled to service connection on a presumptive basis for his degenerative disc disease of the lumbar spine.  38 C.F.R. §§ 3.307, 3.309.

The May 2013 back conditions DBQ noted in review of the Veteran that he suffered from mild degenerative disc disease of the lumbar spine.  The Veteran therefore fulfills the first element of service connection.  As discussed above, the Veteran complained of in-service back pain, the Veteran fulfills the second element of service connection.

In May 2013, the VA examiner concluded that the Veteran's degenerative disc disease of the lumbar spine was less likely than not incurred in or caused by the Veteran's service.  The examiner noted that after a review of the medical records, there was no supporting documentation for any type of chronicity of back pain until June 2011.  The Veteran's post deployment health risk assessment and military physical examinations were negative for back pain.  The examiner also noted the Veteran's 1980 incident of back strain, and that the Veteran returned to full duty.  The examination report also shows specific review of the November 1980 consultation and addendum.  The examiner reasoned that the Veteran's current back symptomatology is most likely attributed to his civilian occupational as an electrician.  

While certain symptoms, such as pain, limitation of motion, stiffness, tenderness, etc. are capable of lay observation, degenerative disc disease is not capable of lay observation and is not a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4 (Fed. Cir. 2007).  Diagnosing degenerative disc disease of the lumbar spine, and the determination of an etiology for that disease is a complex medical question requiring knowledge of the joints, orthopedic principles, and X-ray interpretation; it is not capable of lay diagnosis and as such, the Board finds that the Veteran is not competent to diagnose degenerative disc disease of the lumbar spine or provide the requisite nexus opinion for this disability. Id.   Furthermore, the medical evidence of record fails to provide a positive opinion regarding the Veteran's degenerative disc disease of the lumbar spine.

The medical opinion provided by the May 2013 VA examiner contained not only clear conclusions with supporting rationale, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also noted and considered the Veteran's in-service complaints, which is of paramount importance in this appeal.  The examiner also was able to delineate a more likely etiology for the Veteran's degenerative disc disease of the lumbar spine.  For these reasons, the Board finds that the VA examiner's opinion is of great probative value with regard to nexus.  The Veteran's contention that the cause of his degenerative disc disease of the lumbar spine is from service, is not sufficient to outweigh the medical examiner's opinion. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim. Therefore, the benefit of the doubt doctrine does not apply, and the appeal in the matter must be denied.  

Joint Stiffness 

The Board finds that the evidence weighs against the finding of a current disability manifested by joint stiffness.  The Board recognizes that to the extent that the Veteran has reported symptoms such as pain, weakness, stiffness, giving away, these symptoms alone without an underlying pathology are not a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that that the evidence weighs against the finding of a current disability for a musculoskeletal or other orthopedic disability other than degenerative disc disease of the lumbar spine.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the benefit of the doubt doctrine does not apply, and the appeal in the matter must be denied.



ORDER

Entitlement to service connection for a low back condition is denied.

Entitlement to service connection for stiff joints to include limited range of motion is denied.



____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


